      Case 4:21-cv-00150-SWW Document 5 Filed 03/16/21 Page 1 of 1




              IN THE UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF ARKANSAS
                        CENTRAL DIVISION

ALAAHCONTAYNA AL           *
                 PLAINTIFF *
                           *               CASE NO. 4:21CV00150 SWW
V.                         *
                           *
STATE OF OKLAHOMA, et al.  *
               DEFENDANTS *



                                JUDGMENT
     Consistent with the Order that was entered on this day, it is CONSIDERED,

ORDERED, and ADJUDGED that this action is DISMISSED WITH

PREJUDICE.

     IT IS SO ORDERED THIS 16TH DAY OF MARCH, 2021.


                                         /s/Susan Webber Wright
                                         UNITED STATES DISTRICT JUDGE
